Defendant’s claim that the trial court erred in failing to specifically charge the jury, when it reported a partial verdict, "to resume its deliberation upon the entire case”, as required by CPL 310.70 (1) (b) (ii), is unpreserved for appellate review, in that defendant failed to object when the instruction was given and this error does not fall within the narrow class of error which need not be preserved by timely objection (People v Rios, 215 AD2d 509, lv denied 86 NY2d 801; see, People v Agramante, 87 NY2d 765, 767). We decline to review the claim in the interest of justice. Were we to do so, we would find that there was no error as the court’s charge did not limit the scope of the jury’s deliberations and the jury was instructed to deliberate on the "case”. Concur—Milonas, J. P., Rosenberger, Ross and Tom, JJ.